In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Greenstein, J.), entered March 13, 1991, as, upon reargument, adhered to a determination in an order of the same court entered November 7, 1990, to deny the plaintiffs leave to amend their complaint by adding a cause of action sounding in strict products liability, and leave to serve an amended and supplemental bill of particulars and answers to interrogatories.
Ordered that the appeal is dismissed, without costs or disbursements.
We find that contrary to the plaintiffs’ contention, their motion was for reargument of a prior motion which was denied by an order of the Supreme Court, Kings County (Greenstein, J.), entered November 7, 1990. The motion to reargue was made after the time to take the appeal from the order entered November 7, 1990, had expired and was therefore untimely, since it is well settled that a motion to reargue cannot be used to extend the time to appeal (see, Catalogue Serv. v Insurance Co., 90 AD2d 838). Sullivan, J. P., Balletta, Lawrence and Joy, JJ., concur.